Opinion filed June 17, 2021




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-19-00239-CR
                                  __________

                         DEVEN INGRAM, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 259th District Court
                              Jones County, Texas
                       Trial Court Cause No. CR-026995


                      MEMORANDUM OPINION
      Deven Ingram was charged by information with the Class B misdemeanor
offense of fleeing or attempting to elude a police officer. See TEX. TRANSP. CODE
ANN. § 545.421 (West 2011). At trial, the jury found Appellant guilty of the charged
offense. Appellant waived his right to trial as to punishment and agreed to accept a
sentence of ninety days in the Jones County Jail, with time served credited toward
incarceration, and no fine. The trial court assessed Appellant’s punishment in
accordance with the agreement. The trial court also ordered Appellant to pay $975
in attorney’s fees. We reverse and render.
                                         Issues
      On appeal, Appellant raises three issues. In his first issue, Appellant claims
that the evidence was insufficient to support his conviction. In his second issue,
Appellant claims that the trial court erred when it admitted evidence of extraneous
acts. In his final issue, Appellant claims that the trial court erred in denying his
motion to suppress.
                                  Background Facts
      At around 1:00 a.m. on the morning of the offense, Corporal Robert Morrell
with the Anson Police Department was parked at a car dealership “conducting
stationary traffic enforcement.” A pickup passed him, and he could not clearly read
the rear license plate. It appeared as though something was “dropped down or was
illuminating,” which prevented him from being able to read the license plate. As a
result, Corporal Morrell got behind the pickup, but he was still unable to clearly read
the license plate as he saw that the license plate light was hanging down from its
casing and was blocking his view of the plate.
      Corporal Morrell then tried to initiate a traffic stop by activating his lights, but
the pickup did not stop. He then activated his siren, but the pickup still did not stop.
Appellant kept driving the pickup and eventually pulled into what Corporal Morrell
later determined to be Appellant’s driveway. Corporal Morrell testified that, the
entire time he was behind Appellant’s vehicle, Appellant did not speed and used his
turn signals.
      During trial, the trial court held a hearing on the defense’s motion in limine.
The State wanted to question Corporal Morrell concerning some extraneous acts of
Appellant. The State argued that the evidence would show Appellant’s motive for
not stopping immediately.      Appellant’s counsel argued that the evidence was
                                           2
irrelevant and prejudicial. The trial court allowed the questioning. As a result,
Corporal Morrell testified that, when he finally contacted Appellant, he found an
open, half-full bottle of beer in Appellant’s vehicle. Corporal Morrell smelled
alcohol on Appellant, but he did not notice any signs of intoxication. In addition,
Corporal Morrell was allowed to testify to the fact that, when he ran Appellant’s
license, he discovered that Appellant had an out-of-state warrant and that he was
currently on parole. Corporal Morrell cited Appellant for the open container,
arrested Appellant, and transported him to the Jones County Jail.
                                      Discussion
   1. The evidence was insufficient to support Appellant’s conviction for
      fleeing or attempting to elude.
                                 Standard of Review
      In his first issue, Appellant argues that the State presented insufficient
evidence to support his conviction. We review a challenge to the sufficiency of the
evidence under the standard of review set forth in Jackson v. Virginia, 443 U.S. 307
(1979). Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State,
337 S.W.3d 286, 288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson
standard, we review all the evidence in the light most favorable to the verdict and
determine whether any rational trier of fact could have found the essential elements
of the offense beyond a reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State,
330 S.W.3d 633, 638 (Tex. Crim. App. 2010). When we conduct a sufficiency
review, we consider all the evidence admitted at trial, including pieces of evidence
that may have been improperly admitted. Winfrey v. State, 393 S.W.3d 763, 767
(Tex. Crim. App. 2013); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.
2007). We defer to the factfinder’s role as the sole judge of the witnesses’ credibility
and the weight their testimony is to be afforded. Brooks, 323 S.W.3d at 899. This
standard accounts for the factfinder’s duty to resolve conflicts in the testimony, to

                                           3
weigh the evidence, and to draw reasonable inferences from basic facts to ultimate
facts. Jackson, 443 U.S. at 319; Clayton, 235 S.W.3d at 778.
                                        Analysis
         The Texas Transportation Code states that a person commits the offense of
fleeing or attempting to allude “if the person operates a motor vehicle and wilfully
fails or refuses to bring the vehicle to a stop . . . or attempts to elude[] a pursuing
police vehicle when given a visual or audible signal to bring the vehicle to a stop.”
TRANSP. § 545.421(a) (emphasis added). Importantly, subsection (b) defines what a
signal is.
               (b) A signal under this section that is given by a police officer
         pursuing a vehicle may be by hand, voice, emergency light, or siren.
         The officer giving the signal must be in uniform and prominently
         display the officer’s badge of office. The officer’s vehicle must bear
         the insignia of a law enforcement agency, regardless of whether the
         vehicle displays an emergency light.
         On appeal, Appellant does not argue that the evidence was insufficient to
prove that he willfully failed to bring his vehicle to a stop or that he attempted to
elude a pursuing police vehicle. Rather, Appellant argues that insufficient evidence
was produced to prove that Corporal Morrell was driving a marked vehicle. We
agree.
         The statutory language is clear. The offense of fleeing or attempting to elude
“requires that the defendant be signaled visually (by hand or emergency light) or
audibly (by voice or siren) to stop and that he be pursued by a marked police vehicle
that is driven by a uniformed officer with a prominently displayed badge.”
Rodriguez v. State, No. 11-15-00140-CR, 2016 WL 4575025, at *2 (Tex. App.—
Eastland Aug. 25, 2016, no pet.) (mem. op., not designated for publication). Clearly,
that Corporal Morrell pursued Appellant in a marked police vehicle bearing “the
insignia of a law enforcement agency” is an element of the offense which the State

                                            4
had to present evidence to prove. See Peavey v. State, 248 S.W.3d 455, 468 (Tex.
App.—Austin 2008, pet. ref’d). This element of the offense under Section 545.421
is not new or arbitrary. Indeed, the language of Section 545.421 of the Texas
Transportation Code was specifically altered by the Texas legislature in 2009 from
its former codification. The legislature changed the language from requiring the law
enforcement vehicle to “be appropriately marked as an official police vehicle” to the
more specific requirement that the vehicle “bear the insignia of a law enforcement
agency, regardless of whether the vehicle displays an emergency light.” See Act of
June 1, 2009, 81st Leg., R.S., ch. 1280, § 1.21, 2009 Tex. Gen. Laws 4032, 4041
(effective Sept. 1, 2009). Accordingly, proving that the officer’s vehicle was marked
with the insignia of the law enforcement agency is not an insignificant element of
the State’s case, at least the legislature does not believe so. Texas appellate courts
have affirmatively identified this as an element of the offense required to be proven
by the State. See Farrakhan v. State, 263 S.W.3d 124, 132–35, 138 (Tex. App.—
Houston [1st Dist.] 2006) (diagramming the elements of Section 545.421 to be
proven), aff’d, 247 S.W.3d 720 (Tex. Crim. App. 2008); Horne v. State, 228 S.W.3d
442, 448–49 (Tex. App.—Texarkana 2007, no pet.) (same).
      As the State did not file a brief, we must proceed with a thorough examination
of the record before us. We have scoured the clerk’s record as well as the reporter’s
record, including the exhibits admitted at trial (photographs and video), and we find
no display of or mention that the officer’s vehicle was in any way outwardly marked
other than being equipped with an emergency light, which according to
subsection (b) itself is not to be regarded as evidence that this was a vehicle bearing
the insignia of a law enforcement agency. No evidence of that elemental fact was
admitted at trial, even though the legislature requires it. It is insufficient that
Appellant did not obey the emergency lights displayed and the siren because those,
in and of themselves, do not constitute a “signal” under the statute. To constitute a
                                          5
signal, and to prove a violation of the statute for failing to bring the vehicle to a stop
when given a signal, requires that there be proof or evidence that the emergency
lights or the siren emanate from a vehicle bearing the insignia of a law enforcement
agency. Otherwise, it falls outside the definition of a signal under the statute, and
the elements of an offense under the statute are not met. The Texarkana Court of
Appeals observed:
             The remaining sections require proof that the officer is
      uniformed and displaying a badge and that the vehicle is marked. They
      also provide that the officer’s signal to stop be made by one of several
      methods. Those provisions are apparently meant to ensure that a driver
      being pulled over had clear and undeniable notice that he or she was
      being stopped by an officer of the law. Arguably, the requirements are
      supplemental methods that may be used to prove that, despite all of
      these markers showing that the directions to stop were being given by
      a police officer, the driver willfully ignored the officer’s directions.
            According to the statutory language, however, these elements . . .
      must be proven to obtain a conviction for fleeing, under the Texas
      Transportation Code. We conclude that these are not merely auxiliary
      evidentiary options to help prove a defendant’s culpable state of
      mind. . . . [W]e hold they are elements of the offense . . . .
Horne, 228 S.W.3d at 449 (footnote omitted).
      Here, the State did not provide evidence of each statutory element of the
offense to the jury. We therefore hold that the evidence was insufficient to support
Appellant’s conviction for fleeing or attempting to elude a police officer under
Section 545.421 of the Texas Transportation Code, as charged, and we sustain
Appellant’s first issue. Because we sustain Appellant’s first issue, we need not
address his remaining arguments. See TEX. R. APP. P. 47.1.




                                            6
                                   This Court’s Ruling
      We reverse the judgment of the trial court and render a judgment of acquittal.




                                                    W. BRUCE WILLIAMS
                                                    JUSTICE


June 17, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          7